Exhibit 10.44

TERMINATION AGREEMENT

This Termination Agreement (“Agreement”) is made and entered into as of March 5,
2009 by and between Cell Therapeutics, Inc., a Washington corporation (the
“Company”) and Midsummer Investment, Ltd., a Bermuda corporation (“Purchaser”).
The Company and Purchaser are each referred to herein individually as a “Party”
and collectively as the “Parties”.

R E C I T A L S

WHEREAS, the Company and Purchaser are parties to that certain Securities
Purchase Agreement dated as of July 29, 2008, as amended by that certain
Amendment Agreement dated as of August 6, 2008 (the “Purchase Agreement”);

WHEREAS, each of the Company and Purchaser desire to terminate the Purchase
Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the above and of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

TERMINATION

1.1 Termination. The Parties hereby agree that the Purchase Agreement shall be
terminated and of no further effect as of the date hereof.

1.2. Effect on Purchase Agreement. Notwithstanding the foregoing, the Parties
hereby agree that Section 4.1 (Furnishing of Information), Section 4.3(a)
(Securities Laws Disclosure; Publicity), Section 4.6 (Indemnification of
Purchaser) and Section 4.13 (Registration Statement Indemnification) of the
Purchase Agreement shall continue in full force and effect in accordance with
the respective terms of such provisions after the execution of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Representations and Warranties of the Company. The Company hereby makes the
representations and warranties as follows to Purchaser that as of the date of
its execution of this Agreement: The Company has the requisite corporate power
and authority to enter into and consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company



--------------------------------------------------------------------------------

enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

2.2 Representations and Warranties of Purchaser. Purchaser hereby makes the
representations and warranties as follows to the Company that as of the date of
its execution of this Agreement: Purchaser has the requisite corporate power and
authority to enter into and consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Purchaser and no further action is required by Purchaser,
its board of directors or its stockholders in connection therewith. This
Agreement has been duly executed by Purchaser and, when delivered in accordance
with the terms hereof will constitute the valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally; and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

ARTICLE III

MISCELLANEOUS

3.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given only if done in one or
more of the following ways: (a) on the day of delivery if delivered personally;
(b) two days after the date of mailing if mailed by certified or registered
first class mail, postage prepaid; (c) the next business day after deposit with
an overnight air courier company guaranteeing the next day delivery; or (d) when
sent by facsimile (with a copy simultaneously sent by personal delivery or by
registered or certified mail, return receipt requested) at the following address
and/or facsimile telephone number (or to such person or persons or such other
address and addresses or facsimile telephone number or numbers as a Party may
specify by notice pursuant to this provision):

If to the Company:

501 Elliot Avenue West, Suite 400

Seattle, Washington 98119

Facsimile: (206) 272-4302

Attention: James A. Bianco, M.D., Chief Executive Officer

 

2



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Facsimile: (415) 773-5759

Attention: Karen Dempsey, Esq.

If to Purchaser:

295 Madison Avenue, 38th Floor

New York, New York 10017

Facsimile: (212) 624-5040

Attention: Scott Kaufman

With a copy to (which shall not constitute notice):

Feldman Weinstein & Smith LLP

420 Lexington Avenue, Suite 2620

New York, New York 10170

Facsimile: (212) 401-4741

Attention: Robert Charron, Esq.

3.2 Survival. All representations and warranties (as of the date such
representations and warranties were made) made herein shall be considered to
have been relied upon by the Parties. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
Parties.

3.3 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

3.4 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the Parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

3.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of laws thereof.

3.6 Entire Agreement. This Agreement constitutes the entire understanding of the
Parties with respect with respect to the subject matter hereof and supersedes
all prior agreements and understandings, oral or written, with respect to such
matters.

 

3



--------------------------------------------------------------------------------

3.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provision hereof. The language used in this Agreement shall be deemed
to be the language chose by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

CELL THERAPEUTICS, INC. By:   /s/ James A. Bianco, M.D. Name: James A. Bianco,
M.D. Title: Chief Executive Officer MIDSUMMER INVESTMENT, LTD. By:   /s/ Joshua
Thomas Name: Joshua Thomas

Title: Managing Director

Midsummer Capital, LLC

Acting Investment Manager of Midsummer Investment, Ltd.